In an action to recover damage! for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated September 23, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint and denied her cross motion for summary judgment on the issue of serious injury.
Ordered that the order is affirmed, with costs.
To establish a prima facie case of negligence against a common carrier for injuries sustained by a passenger when the vehicle came to a halt, the plaintiff must establish that the stop caused a jerk or lurch that was “unusual and violent” (Urquhart v New York City Tr. Auth., 85 NY2d 828, 830; Trudell v New York Rapid Tr. Corp., 281 NY 82, 85). The plaintiff failed to satisfy the standard in this case. In view of the foregoing, it is not necessary to address the plaintiffs remaining contention. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.